Citation Nr: 0840825	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968 and from January 1979 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In September 2008, the veteran testified at a personal 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  No VA examination has been scheduled for him 
with regard to this issue.  The record reflects that the 
veteran meets the threshold criteria for a TDIU rating in 
that he has at least one disability rated at 50 percent and 
additional disability sufficient to bring his combined rating 
to 70 percent or greater.  The Board observes that the 
veteran was reported as employed in food service at a May 
2005 VA examination (in connection with increased rating 
claims), and at a June 2006 VA psychiatric examination, he 
stated that he had worked with Job Corps for 15 years until a 
week before when he walked off his job.  The veteran 
testified that his current employment is as a part time 
greeter at Walmart, for which he is paid $ 8.40 per hour.  It 
is unclear whether such employment qualifies as substantially 
gainful employment.  In light of the above, the Board 
determines that a remand is necessary in order to afford the 
veteran a VA examination in connection with this claim.

Additionally, the Board notes that the veteran has been 
receiving regular treatment at the VA Medical Center (VAMC) 
in Columbia.  The most recent VA treatment record in the 
claims folder is dated in at the end of July 2008.  
Accordingly, the Board determines that, prior to the VA 
examination, any VA treatment records from the Columbia VAMC 
dated subsequent to July 2008 should be associated with the 
claims file.    

Therefore, the case is REMANDED for the following action:

1.	Obtain all VA treatment records from 
the Columbia VAMC dated from August 
2008 onward.

2.	Upon completion of the above action, 
schedule the veteran for a VA 
examination for assessment of whether 
his service-connected disabilities 
alone prevent him from obtaining and 
maintaining substantially gainful 
employment.  The claims file should be 
available for review by the examiner, 
and the examination report should 
reflect that such review occurred.  
Additionally, the examiner is requested 
to identify all factors that affect the 
veteran's employability, the impact of 
his service-connected disabilities on 
his employability, and what type of 
employment, if any, in which the 
veteran is capable of engaging in spite 
of his service-connected disabilities. 

3.	Once the above has been accomplished, 
as well as any other development 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
TDIU claim should be readjudicated, to 
include all evidence received since the 
August 2008 supplemental statement of 
the case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




